DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicants’ preliminary amendment filed May 28, 2020 is acknowledged and has been entered.  Claims 21 has been canceled.   Claims   3-5, 7, 9, 11-13, 15-18, 20 have been amended.   Claims 1-20 are now pending in the instant application.    

                   REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).



As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-17, drawn to an immunogenic compositions.
Group II, claims 18-20, drawn to method of immunizing a mammal.

Group I-II lack unity of invention because even though the inventions of these groups require the technical feature of two or more alphavirus RNA replicon particles each individually encoding one or more B. burgforferi antigens, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of  Vajdy (WO 2007/047749-A1).   Vajdy discloses that the heterologous immunogen is from a pathogen of Borrelia burgdorferi, said heterologous immunogen comprises Borrelia burgdorferi OspA immunogen (page 26, 4th paragraph to page 27, 2nd paragraph)  Vajdy is regarded as the closest prior art which provides an immunogenic composition comprising an alphavirus RNA replicon particles (claims 17,18, 40, 41) encoding a Borrelia burgdorferi    antigens (claim 26, page 26, 4th paragraph to page 27, 2nd paragraph) or antigenic fragments thereof; wherein the alphavirus RNA replicon particle encodes one or more Borrelia burgdorferi outer surface protein A (OspA) (claim 8, page 26, 4th paragraph to page 27, 2nd paragraph) or an antigenic fragment thereof, from which the subject matter differs in that another alphavirus RNA replicon particle encodes one or more Borrelia burgdorferi outer surface protein C (OspC) or an antigenic fragment thereof.  The technical feature of Group I is not special in that it does not define a novel contribution over the prior art, as such there is no special technical feature and therefore the Groups of inventions, I-II, lack a corresponding special technical feature. 


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645


/Nita M. Minnifield/Primary Examiner, Art Unit 1645